department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years all years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uniform issue list dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated under the nonprofit laws of the state of m article iii of your articles of incorporation provides that you were formed to assist develop build and operate community based information and electronic communication resources to link individuals businesses educational cultural and social institutions and local_government and to conduct all other lawful businesses as permitted by the state of m you are a consulting firm which was formed to provide services to various governmental units and non-profit organizations the clients within and outside the state of m you offer the following commercially available services for a fee assistance with respect to applying for federal and state grants and with respect to the planning and funding stages of fiber-to-the premises fttp network which includes business planning engineering construction_project management and operation of such networks your fee structure is similar to that of for profit entities offering similar services in your letter dated date you state that you meet with prospective clients to explain the services that you can provide once a client contracts with you to construct an fttp network you will work with that client to coordinate the financing construction implementation and maintenance of the network the fttp networks constructed pursuant to your contracts will be owned by your clients with respect to grant applications you prepare grants are awarded to your clients rather than you upon completion of an fttp network your clients will provide internet telephone and cable services telecommunication services to area residents the subscribers for a fee fees will be paid to the client by the subscribers your role will be to provide maintenance and administrative services to the client which facilitates the client's provision of such telecommunication services in some cases the client will choose not to directly provide services using the fttp network rather it will lease access to the network to interested entities both for profit and non-profit those entities will then directly provide telecommunication services to subscribers in those cases you may elect to lease access to the fttp network from your client and directly provide telecommunication services you will charge subscribers a fee that is set to cover your cost of providing the services in your letter dated date you explain how you will differ from for profit firms providing telecommunication services you state in summary conventional for-profit companies attempt to provide the least possible services at the highest possible cost we attempt to provide the highest level services at the lowest possible cost currently you provide consulting services to n the county the county issued a request for proposals from consulting firms to help it design build and operate a fttp network you were awarded the contract through this competitive bidding process pursuant to the contract you will design build and maintain a fttp network for the county the fttp network will be owned by the county the fees for your consulting services are set to cover your cost of providing such services the county plans to provide telecommunication services to the public utilizing its fttp network the county will have a contractual arrangement with subscribers who receive telecommunication services for a fee the county will contract with you to provide the maintenance of the fttp network and to perform administrative and billing services on its behalf you will provide this service to the county for a fee that is set to cover your cost of providing the service you are supported by income derived from fees for consulting and other services provided to your clients subscribers for the telecommunication services you will provide in the future you will also be supported by fees from you are controlled by a five-member board_of directors your governing board is self- perpetuating each member of your governing board is either an owner or employee of a commercial consulting firm which specializes in telecommunications you provide compensation to four of your five directors these are the only individuals you employ in your letter dated date you state that you do not use national surveys to determine compensation levels you have not established any caps on their compensation levels and you do not have written employment contracts with your officers and directors you are not controlled by your clients nor will they have control_over your day-to-day operations your clients’ relationship with you is solely contractual there is no statute requiring your creation there is no legislative acknowledgement of governmental responsibility with respect to the provision of telecommunication services law sec_501 of the code provides in part for exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt section a c -1 b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization t one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is not broader than the purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 of the regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest therefore to meet the requirement of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged advancement of religion and advancement of education or science sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization’s exempt_purpose and if the organization is not organized and operated for the primary purpose of carrying on an unrelated_trade_or_business revrul_71_529 c b held that a nonprofit organization that provides assistance in the management of the endowment or investment funds of its member colleges and universities for a charge that is less than percent of its total operating costs qualifies for exemption under sec_501 of the code revrul_72_369 1972_2_cb_245 held that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations did not qualify for exemption under sec_501 of the code providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services were provided at cost and solely for exempt_organizations was not sufficient to characterize the activity as charitable for purposes of sec_501 the ruling concluded that furnishing the services at cost lacks the donative element necessary to establish this activity as charitable in 70_tc_352 bsw group the tax_court held that a corporation formed to provide consulting services was not exempt under sec_501 of the code because its activities constituted the conduct_of_a_trade_or_business that is ordinarily carried on by commercial ventures its primary purpose was not charitable educational nor scientific organized for profit but rather commercial the court found that the corporation had completely failed to demonstrate that its services were not in competition with commercial businesses the court found that the organization’s financing did not resemble that of the typical 501_c_3_organization it had not solicited nor had it received voluntary contributions from the public were set high enough to recoup all projected costs and to produce a profit moreover it did not appear that the corporation ever planned to charge a fee less than cost and finally the corporation had failed to limit its clientele to organizations that were sec_501 exempt_organizations its only source_of_income was from fees for services and those fees in 326_us_279 66_sct_112 9ol ed c b better business bureau inc the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university rationale sec_1_501_c_3_-1of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified that section these tests are independent and an organization must satisfy both to be exempt article ill of your articles of incorporation provides among other things that you were formed to assist develop build and operate community based information and electronic communication resources to link individuals businesses educational cultural and social institutions and local_government and to conduct all other lawful business as permitted by the state of m providing the type of services described at article iii does not further an exempt_purpose furthermore this article authorizes you to conduct any lawful business as permitted by the state of m thus article ii authorizes you to conduct activities outside the scope of sec_501 of the code accordingly you do not meet the organization test described at sec_1 c -1 b of the regulations you were formed to provide consulting and administrative services to governmental units and non-profit organizations for a fee that is set to cover your cost of providing these services in addition you will provide telecommunication services to the public for a fee that is set to cover your cost of providing the services these are your sole activities to obtain your contract with n you participated in a competitive bidding process along with for profit entities providing similar_business services the type of telecommunication services you provide will also be provided by for profit entities an organization providing services of a commercial nature regardless of whether the undertaking is conducted on a nonprofit basis will not qualify for exemption unless the provision of those services directly furthers an exempt_purpose for example the organization described in revrul_71_529 supra qualified for exemption although it provided services of a commercial nature it provided the services solely to organizations described in sec_501 of the code pincite percent of its cost effectively donating the services you do not operate like the organization described in section revrul_71_529 you provide your services at cost you do not limit your clients to governmental entities and organizations described in sec_501 and you directly compete with for profit entities providing similar services you operate ina manner similar to bsw group inc supra the court held that bsw group inc did not qualify for exemption under sec_501 since it provided its services at cost did not limit its clientele to organizations described in sec_501 and failed to demonstrate that its services were not in competition with commercial businesses see also revrul_72_369 supra which held that an organization providing services at cost to organizations described in sec_501 did not qualify for exemption your only purpose is to provide consulting administrative and telecommunication services provision of these services constitutes percent of your activities - providing these services does not further an exempt_purpose thus you are not operated exclusively for one or more exempt purposes see better business bureau inc supra which held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes further you have not established that your funds will not inure to the benefit of your directors you provide compensation to four of your five directors individuals who control your operations in your letter dated date you state that you do not use national surveys to determine compensation levels you have not established caps on compensation levels and you do not have written employment contracts with your directors based on these statements it is clear that you have not established safeguards to insure that your directors will not receive unreasonable levels of compensation you do not meet the operational_test described at sec_1_501_c_3_-1 of the regulations nor have you established that you are not organized or operated for private benefit as required by sec_1 c -1 d ii you do not satisfy the requirements of sec_1_501_c_3_-1 of the regulations since your operation of a trade_or_business is not in furtherance of an exempt_purpose conclusion based on the information above you have failed to demonstrate that you are organized or operated exclusively for charitable or educational_purposes within the meaning of sec_501 of the code accordingly we conclude that your do not qualify for exemption under sec_501 because you do not qualify for exemption as an organization described in sec_501 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter letter to confirm that he or she received your fax if you fax your statement please call the person identified in the heading of this lf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
